Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se unen los Jueces Asociados Señores Dávila y Negrón García.
Como resultado de la prueba ofrecida en juicio, la sala de instancia concluyó que los arrendadores demandantes no probaron su buena fe y desestimó la demanda de desahucio sobre un local comercial que renta $300 mensuales y que la inquilina demandada viene ocupando hace varios años mediante contrato de mes a mes. Al recurso de los deman-*38dantes denegamos la expedición del auto; solicitada la reconsideración una leve mayoría revoca la sentencia del Tribunal Superior y decreta el desahucio. Sus fundamentos, todos en pugna con la Ley, nuestra firme jurisprudencia y la realidad social del país, serán analizados en el orden en que se producen:
Io Que en el Puerto Rico de la presente década no existe crisis de vivienda y locales de negocio que había en el 1946 cuando se aprobó la Ley de Alquileres y por tanto la prórroga involuntaria es algo así como inoperante. En cuanto a estos últimos hay que mirar más allá del Condado, al resto de la Capital y a nuestros pueblos literalmente saturados de locales con renta inferior a $400 por mes; y en cuanto a vivienda el más reciente dato autorizado proviene del testimonio del Secretario de la Vivienda, señor Pierluisi quien declaró el 22 febrero, 1983 ante la Comisión de Hacienda de la Cámara (fundado en el último censo decenal) que en Puerto Rico se construyeron 74,000 vivien-das clandestinas en la pasada década, y que la construcción continúa a un ritmo de 7,400 por año. (1) Hay pobreza en el país que todavía necesita la limitada protección (2) provista para los pequeños locales de comercio, y para los que viven en casa alquilada cuyo canon no excede de $200. Y en fin, si la Ley no conflige con la Constitución, sólo podrá derogarse por otra ley posterior, y no prevalecerá contra su observan-cia el desuso, la costumbre, o la práctica en contrario. Art. 5 C.C. Sólo compete a la Asamblea Legislativa, cuya acción es genuino producto de la necesidad y el interés público, alterar o derogar los remedios provistos por la Ley de Alquileres.
2 o Que la buena fe exigida del arrendador de un local comercial que desea retirarlo del mercado de alquileres, es *39menor y de distinto grado de la requerida al arrendador de una vivienda. Empezaremos por decir que el contenido ético y moral del concepto buena fe, como el concepto honradez, es de una sola pieza que resiste la fragmentación en grados o tonalidades. El texto básico o fundamental de las disposi-ciones de ley que regulan la prórroga involuntaria del con-trato es el mismo en ambas instancias. Veamos:
Art. 12-A. [17 L.P.R.A. sec. 193.] Excepciones a la prórroga del arrendamiento; acción de desahucio.
[Como excepción a la prórroga obligatoria], el propietario podrá negar la prórroga del contrato de arrendamiento y en su consecuencia promover la acción de desahucio solamente en los casos siguientes:
5. Por necesitar de buena fe la vivienda, para uso personal y ocupación inmediata como sitio de residencia.
6. Por necesitar para sí, de buena fe, el local de comercio o negocio.. .. (Énfasis nuestro.)
No es ésta la buena fe, que como norma protectora de la posesión y del título de propiedad recoge el Art. 364 C.C. —invocado por la mayoría como fundamento de derecho— en su prevención de que “al que afirma la mala fe de un poseedor (3) corresponde la prueba”. Así lo tiene resuelto este Tribunal:
La buena fe, cuando se usa en su acepción genérica, es una de las figuras del derecho justo (equidad) y por lo tanto nos obliga a examinar el modo como actúa una persona con el fin de determinar si sus actuaciones responden al concepto equi-tativo de la justicia como algo distinto al concepto estricto del derecho. Es aquella limpieza en el propósito que deja satisfe-cha la conciencia moral del juzgador. En el sentido en que la usa la Ley de Alquileres Razonables de Puerto Rico no es en el concepto jurídico que dicha figura tiene en el Código Civil de *40Puerto Rico, cuando se relaciona con la posesión, la contra-tación o la prescripción, sino en el concepto que tiene dentro de la jurisprudencia de la equidad. (Énfasis nuestro.) Roselló Hnos. v. Figueroa, 78 D.P.R. 261, 270 (1955).
3o Sobre la extraña aplicación del citado Art. 364 C.C. se edifica y se llega por mayoría a la nueva norma al afirmar: “En estos casos la buena fe se presume y quien alegue lo contrario [el inquilino demandado] es quien tiene la obli-gación de demostrarlo.” Tal inversión de la carga de la prue-ba contradice la Regla 10(A) y (B) de Evidencia que ordena:
Regla 10. Evaluación y suficiencia de la prueba
El tribunal o juzgador de hechos deberá evaluar la eviden-cia presentada, a los fines de determinar cuáles hechos han quedado establecidos o demostrados, con sujeción a los siguientes principios:
(A) El peso de la prueba recae sobre la parte que resul-taría vencida de no presentarse evidencia por ninguna de las partes.
(B) La obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia.
El principio es tan común que ya no tiene equivalente en las reglas federales ni en los cuerpos modernos de reglas. Práctica Procesal Puertorriqueña, Vol. I, Evidencia, pág. 104. El peso de la prueba recae sobre el demandante. Galarza v. G. Llinás & Co., 71 D.P.R. 111 (1950); Ortiz v. Bermúdez, 70 D.P.R. 707 (1949); Trigo v. Pueblo, 51 D.P.R. 222 (1937); South P.R. Sugar Corp. v. Junta Azucarera, 89 D.P.R. 367 (1963); Murcelo v. H. I. Hettinger & Co., 92 D.P.R. 411 (1965); y los anotados en Digesto de Puerto Rico, 1974, T. 10, Evidencia, Sec. 52.
La presunción de buena fe en el dueño del local deman-dante, quien quedaría relevado de probar su caso, está rechazada en una invariable línea de precedentes en nues-tra jurisprudencia. “En casos como el presente [local de *41mueblería] ... la buena fe no se presume. Sobre el deman-dante recae el peso de probar por una preponderancia de la evidencia que desea recobrar la posesión del local de buena fe.” Sucn. Pérez v. Gual, 75 D.P.R. 385, 391 (1953). (Énfasis nuestro.) “La buena fe, desde luego, siendo un requisito para el desalojo del inquilino, debe ser probada por la parte demandante. Esa prueba debe convencer al juzgador de que el único propósito que le anima es el de obtener el local arrendado para uso propio, dentro de las normas jurispru-denciales apuntadas, y no meramente el de obtener, para cualquier otro propósito, el desalojo del inquilino.” (Énfasis nuestro.) Valentín v. Figueroa, 79 D.P.R. 444, 452 (1956). “[A]l demandante corresponde probar su buena fe.” Roselló Hnos., supra, a la pág. 269. “La buena fe consiste en demos-trar que el demandante no haya actuado motivado por cualquier intención que no sea la de obtener el local para establecer su negocio.” Marín v. Montijo, 109 D.P.R. 268, 273 (1979).
El requisito de probar buena fe no es oneroso para el arrendador como demuestra la experiencia de tantas demandas que han prosperado. Sería incomparablemente más difícil para el inquilino —sin derecho a descubrimiento en desahucio— acopiar los datos y elementos de prueba para demostrar la mala fe de su arrendador. Armado éste con formidable presunción, aun cuando controvertible, mal podría el demandado defender su derecho y hacerse oír en corte, restringido a extremo intolerable el debido proceso de ley.
Todavía quedan muchísimos puertorriqueños inquilinos de hogares humildes y locales modestos que bien merecen la reducida protección de la Ley. Ni podemos ni debemos arrumbar esta pieza de legislación social. Ni debemos ener-var nuestra jurisprudencia, mediante la revocación sub silentio de precedentes bien fundados, sin ofrecer un solo argumento contra su validez.

 El Nuevo Día, miércoles 23 febrero, 1983.


La existencia de renta baja está reconocida por la deducción hasta un límite de $240 anuales que por la vivienda arrendada concede la Ley de Contri-bución sobre Ingresos. 13 L.P.R.A. sec. 3023(kk)(1).


 El “poseedor” visible en el arrendamiento es el arrendatario a quien favo-recería la presunción toda vez que hay que respetarle su apariencia o exterio-ridad.